     Case 2:17-cv-00604-RFB-BNW Document 382 Filed 05/20/21 Page 1 of 6




      WRIGHT, FINLAY & ZAK, LLP
 1
      Darren T. Brenner, Esq.
 2    Nevada Bar No. 8386
      Jory C. Garabedian, Esq.
 3    Nevada Bar No. 10352
      7785 W. Sahara Ave, Suite 200
 4
      Las Vegas, NV 89117
 5    (702) 475-7964; Fax: (702) 946-1345
      dbrenner@wrightlegal.net
 6    Attorney for Rocktop Partners, LLC; and Wilmington Savings Fund Society, FSB, as Trustee of
 7    Stanwich Mortgage Loan Trust A

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
       ROCKTOP PARTNERS, LLC; and
11     WILMINGTON SAVINGS FUND SOCIETY,                Case No. 2:17-cv-00604-RFB-NJK
       FSB, as Trustee of Stanwich Mortgage Loan
12     Trust A,                                        Case No. 2:17-cv-00916-RFB-NJK
13
              Plaintiffs,
14
       vs.                                             UNOPPOSED MOTION TO EXTEND
15                                                     DISCOVERY AND RELATED CASE
16     SFR INVESTMENTS POOL 1, LLC, a                  DEADLINES
       Nevada limited liability company; and
17     ANTHEM COUNTRY CLUB COMMUNITY,
       ASSOCIATION, a Nevada nonprofit                 [First Request Under Current Discovery
18
       corporation,                                    Plan/Scheduling Order]
19
              Defendants.
20
21
       SFR INVESTMENTS POOL 1, LLC, a
22     Nevada limited liability company,

23            Counter/Cross-Claimant,
24
       vs.
25
       ROCKTOP PARTNERS, LLC;
26     WILMINGTON SAVINGS FUND SOCIETY,
27     FSB, as Trustee of Stanwich Mortgage Loan
       Trust A; LEON BENZER, an individual; and
28     UNITED STATES OF AMERICA,


                                                   1
     Case 2:17-cv-00604-RFB-BNW Document 382 Filed 05/20/21 Page 2 of 6




 1
              Counter/Cross-Defendants.
 2
 3     UNITED STATES OF AMERICA,
 4
              Plaintiff,
 5
       vs.
 6
 7     LEON BENZER; SFR INVESTMENTS POOL
       1, LLC; ROCKTOP PARTNERS, LLC;
 8     WILMINGTON SAVINGS FUND SOCIETY,
       FSB, as Trustee of Stanwich Mortgage Loan
 9     Trust A; ANTHEM COUNTRY CLUB
10     COMMUNITY ASSOCIATION; and
       REPUBLIC SILVER STATE DISPOSAL
11     INC.,
12            Defendants.
13
14
       ROCKTOP PARTNERS, LLC; and
15
       WILMINGTON SAVINGS FUND SOCIETY,
16     FSB, as Trustee of Stanwich Mortgage Loan
       Trust A,
17
              Counter/Cross-Claimants,
18
19     vs.

20     UNITED STATES OF AMERICA; LEON
21     BENZER, an individual; SFR INVESTMENTS
       POOL 1, LLC, a Nevada limited liability
22     company; and ANTHEM COUNTRY CLUB
       ASSOCIATION, a Nevada corporation,
23
24            Counter/Cross-Defendants.

25
26
27    /././
28    /././


                                               2
     Case 2:17-cv-00604-RFB-BNW Document 382 Filed 05/20/21 Page 3 of 6




              UNOPPOSED MOTION TO EXTEND DISCOVERY AND RELATED CASE
 1
                                    DEADLINES
 2
 3            Plaintiffs Rocktop Partners, LLC (“Rocktop”) and Wilmington Savings Fund Society,

 4    FSB, as Trustee of Stanwich Mortgage Loan Trust A (“Wilmington” and collectively “Plaintiffs”),

 5    by and through its counsel of record, the law firm of Wright, Finlay & Zak, LLP, and pursuant to

 6    LR 26-3, hereby submits their Unopposed Motion to Extend Discovery and Related Case Deadline.

 7    This is Plaintiffs’ first request under the current discovery plan/scheduling order (ECF No. 372)1.

 8            The undersigned counsel of record has conferred with all participating parties’ counsel of

 9    record, all of whom do not oppose a 60-day extension to the discovery deadline. With the

10    discovery deadline being extended, Plaintiffs further respectfully request that the dispositive

11    motions deadline be extended 30 days following close of discovery and the joint pretrial order

12    deadline be extended 30 days following the dispositive motions deadline or 30 days following the

13    last decision on any dispositive motions.

14            I.       Discovery Completed.

15            Extensive discovery has previously been completed in this case. Most recently on April 6,

16    2021, this Court entered an amended scheduling order setting the close of discovery for June 10,

17    2021. (ECF No. 372 at 7:3-5). This extension was given for a number of reasons including: (a)

18    for Rocktop and Wilmington to respond to the United States and SFR’s pending discovery requests

19    and produce non-privileged documents response to motion to compel by April 20, 2021; and (b)

20    for Rocktop and Wilmington to produce a privilege log by April 6, 2021 with any objections due

21    14 days thereafter. (Id. at 4-5). To the best of undersigned counsel’s understanding, Plaintiffs’

22    prior counsel of record complied and completed this discovery without objection.

23            II.      Description of Discovery to be Completed.

24            On April 27, 2021, the United States served another round of written discovery on both

25    Rocktop and Wilmington, including 18 requests for admissions and two interrogatories.

26    Additionally on May 7, 2021, the United States served a Rule 30(b)(6) Notice of Deposition of

27
      1
               Although undersigned counsel has not been involved with prior extension requests, it appears from the
28    docket that there has been about eight or so requests or modifications to the discovery or dispositive motion
      deadlines including motions to stay.

                                                              3
     Case 2:17-cv-00604-RFB-BNW Document 382 Filed 05/20/21 Page 4 of 6




 1    both Rocktop and Wilmington that seeks testimony on over 200 documents, Plaintiffs’ attempts to
 2    foreclose on the property at issue, the basis for the responses to the April 27 written discovery, and
 3    the maturity date of one of the loans at issue. This deposition is currently set for June 1, 2021.
 4    SFR also served a joinder to this notice of deposition on May 13, 2021.
 5           III.    Reasons Why Current Discovery Deadline Cannot be Satisfied.
 6           Plaintiffs respectfully submit that good cause exists to extend the current discovery
 7    deadline in light of the newly propounded discovery from the United States and Plaintiffs recent
 8    change of counsel. Plaintiffs worked to substitute in their new counsel of record shortly after they
 9    complied with the remaining outstanding discovery under the current amended scheduling order
10    (ECF No. 372). Indeed, Rocktop executed its Substitution of Counsel on April 29, 2021 (see ECF
11    No. 377) and Wilmington executed its Substitution of Counsel on May 3, 2021 (see ECF No. 378).
12    However, in the interim the United States served additional written discovery on both Rocktop and
13    Wilmington and then set their Rule 30(b)(6) depositions after the substitutions had been filed.
14           Plaintiffs’ new counsel is currently working on obtaining prior counsel’s complete
15    discovery file, including the 200 documents at issue in the pending discovery requests, in order to
16    adequately respond to the new written discovery and notice of deposition. This has proved to be
17    a time consuming and voluminous task given the lengthy and complex history of this case.
18    Plaintiffs have also requested courtesy copies of the 200 documents from the United States, which
19    is also in the process of complying with the courtesy request. Plaintiffs will need to thoroughly
20    review these documents as well as prior discovery responses and disclosures before responding to
21    the new discovery.
22           Further, Plaintiffs’ new counsel is currently waiting on witness availability to appear for
23    the deposition. The United States has indicated it is amenable to working out a more convenient
24    date for the deposition and would like to receive the written discovery responses beforehand since
25    some of the topics are predicated on the responses.
26           Of course, Plaintiffs’ new counsel has consulted with all actively participating parties’
27    counsel of record about a 60-day extension so that Plaintiffs have sufficient time to adequately
28


                                                        4
     Case 2:17-cv-00604-RFB-BNW Document 382 Filed 05/20/21 Page 5 of 6




 1    prepare appropriate responses to the new written discovery and notice of deposition. Such parties
 2    have agreed to a 60-day extension.
 3           IV.    Proposed Schedule for Completing Remaining Discovery.
 4            Plaintiffs propose that all remaining discovery be completed on or before August 9, 2021,
 5    and that the dispositive motion deadline be extended 30 days thereafter to September 8, 2021 with
 6    a joint pretrial order due October 7, 2021 or 30 days from the date of the last decision on any
 7    dispositive motions.
 8           DATED this 20th day of May, 2021.
 9
                                                   WRIGHT, FINLAY & ZAK, LLP
10
11                                                 /s/ Jory C. Garabedian

12                                                 Darren T. Brenner, Esq.
                                                   Nevada Bar No. 8386
13
                                                   Jory C. Garabedian, Esq.
14                                                 Nevada Bar No. 10352
                                                   7785 W. Sahara Ave, Suite 200
15                                                 Las Vegas, NV 89117
16                                                 Attorney for Rocktop Partners, LLC; and
                                                   Wilmington Savings Fund Society, FSB, as Trustee
17                                                 of Stanwich Mortgage Loan Trust A
18                                         Order
19                           IT IS SO ORDERED
20                           DATED: 2:49 pm, May 24, 2021
21
22
                             BRENDA WEKSLER
23                           UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                                     5
